DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending in U.S. Patent Application No. 16/977,130 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 2-5 and 9-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation in part, “search for the target resolution with smaller value that separates ...”.  There is insufficient antecedent basis for this limitation ‘the target resolution with smaller value’ in the claim.  As a secondary consideration the language ‘with smaller value’ may benefit from clarifying language (e.g. article ‘a’) – but for the purposes of compact prosecution said value is understood as a difference between those two distributions as 
Dependent claims 3-5, inherit and fail to cure that/those deficiencies identified above for the case of claim 2, and are similarly rejected as being indefinite accordingly.  Claim 3 line 13, also features the language ‘with smaller value’ that may similarly benefit from clarifying language/amendment as identified above for the case of claim 2.
As to claim 9, this claim is the method claim corresponding to the system/device of claim 2, and is similarly rejected as being indefinite for those reasons as identified above and pertaining to the rejection of claim 2.
Dependent claims 10-12, inherit and fail to cure that/those deficiencies identified above for the case of claim 9, and are similarly rejected as being indefinite accordingly.  Claim 10 lines 13-14, also features the language ‘with smaller value’ that may similarly benefit from clarifying language/amendment as identified above for the case of claims 2/3/9.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a frequency characteristic acquisition unit’, ‘a frequency characteristic synthesizing unit’, ‘a determination unit’, and ‘a regulation unit’ in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 6-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (JP 2012-238060), cited by Applicant (09/01/2020 IDS Citation No. 3).

As to claim 1, Nakajima teaches/suggests an image matching device that performs matching between a first image and a second image ([0001] reference and registered images respectively, [0004], Figures 4 and 9 J0-2 and I0-2), the image matching device (see structure of [0023] “reference numeral 20 denotes a processing unit, reference numeral 20 denotes a control unit 20-1 having a CPU, and reference numeral 20-2 denotes a ROM 20-3. A hard disk (HD) 20-4, a frame memory (FM) 20-5, an external connection part (I / F) 20-6, and a Fourier transform part (FFT) 20-7 are provided, and a registration program and a collation program are stored in the ROM 20-2”) comprising:
a frequency characteristic acquisition unit configured to acquire a frequency characteristic of the first image and a frequency characteristic of the second image ([0005-0006], [0009] “It should be noted that POC mathematically processes data of an original image and data of an image to be matched with the image data by a Fourier transform. To provide an algorithm which is decomposed into amplitude (shading data) and phase (contour data of an image) and obtains the correlation of both images by using only the phase information, and which is resistant to disturbance and obtains a highly accurate calculation result”, [0010] “In POC, a 2 dimensional discrete Fourier transform is applied to one image to create a Fourier image”);
a frequency characteristic synthesizing unit configured to synthesize the frequency characteristic of the first image and the frequency characteristic of the second image to generate a synthesized frequency characteristic ([0010] “Then, the Fourier image of the other image created by performing the same processing as that of the Fourier image is synthesized, and processing of setting the amplitude to 1 is performed on the combined Fourier image, and then, a 2 dimensional discrete Fourier transform is performed to obtain correlation data”, [0027-0028], [0034-0035]);
a determination unit configured to perform frequency transformation on the synthesized frequency characteristic to calculate a correlation coefficient map whose resolution coincides with a target resolution ([0005] “In the collation process of the reference image and the registered image, the applicant creates a plurality of hierarchical images having the highest resolution in which the original image is the high-resolution image having the highest resolution and the high-resolution image is the uppermost layer for each of the reference image and the registered image. Search for a corresponding point using a phase-limited correlation method (POC: Phase Only Correlation) from the low-resolution image of the hierarchical image toward the high-resolution image is performed (for example, refer to Patent Document 1, 2), and the reference image and the registered image are collated based on the phase-limited correlation value of the corresponding region after the search. Hereinafter, a matching method using the corresponding point search using this hierarchical image is called a hierarchical POC”, [0006] wherein the target resolution is the resolution of the correlation coefficient map at the hierarchy/resolution under test, [0010], [0050-0051], [0060-0078], see also Figures 10, 14-16 PL), and perform matching between the first image and the second image based on a matching score calculated from the correlation coefficient map ([0008] “Then, if the corresponding region is found in the hierarchical image of the uppermost layer (0 layer), the phase-limited correlation value of the corresponding region is obtained”, [0019] “calculation of the similarity of the same low-resolution hierarchical image is performed, for example, from an arbitrary low-resolution hierarchical image. In this case, when the calculated similarity satisfies a predetermined reference value, it is determined that the read registration image matches the reference image. Further, in this case, a reference value determined according to the resolution of the hierarchy is used as a reference value for each hierarchy of the hierarchy image”, [0050-0051] “Here, the reference value TH of the 1 layer is determined according to the resolution of the layer”, [0057] “A degree of similarity between a hierarchical image of a registered image and a hierarchical image of a reference image is calculated in descending order of resolution, and the calculated similarity and the reference value TH of the hierarchy are compared, and when the degree of similarity is equal to or more than a reference value TH at any hierarchy, it is determined that the reference image and the registered image coincide”, [0068-0078]); and
a regulation unit configured to regulate the target resolution based on the matching score ([0007] “and the search of the corresponding region is repeated in order up to the hierarchical image of the uppermost layer (0 layer)”, [0019], [0050-0053], [0060-0078]; Nakajima further suggests in [0012-0013] and [0021] motivation regarding determining when in the hierarchical process (a lowest suitable resolution) a correlation value/score of sufficient accuracy is reached as a means for eliminating unnecessary and computationally costly processing – enabling both high precision and high speed processing).

As to claim 6, Nakajima teaches/suggests the device of claim 1.
Nakajima further teaches/suggests the device wherein the determination unit is configured to, in a case where the matching score satisfies a predetermined reference value, generate a matching result indicating that the first image matches the second image ([0051] “Then, a predetermined reference value TH of the 1 layer is read (Step S 312), and the calculated degree of similarity is compared with the read reference value TH of the 0 layer (Step S 311)”, [0053-0054], [0057] “A degree of similarity between a hierarchical image of a registered image and a hierarchical image of a reference image is calculated in descending order of resolution, and the calculated similarity and the reference value TH of the hierarchy are compared, and when the degree of similarity is equal to or more than a reference value TH at any hierarchy, it is determined that the reference image and the registered image coincide”, [0068-0069]).

As to claim 7, Nakajima teaches/suggests the device of claim 1.
Nakajima teaches/suggests the device further comprising an output unit configured to output a result of the matching by the determination unit ([0040] “In this case, the collation result is displayed on the liquid crystal display device 12”, [0049], [0052], [0055], [0068], [0071], [0074]).

As to claim 8, this claim is the method claim corresponding to the system/device of claim 1, and is rejected accordingly.

As to claims 13-14, these claims are the method claims corresponding to system/device claims 7-8 respectively, and are rejected accordingly.

claim 15, this claim is the non-transitory CRM claim corresponding to the system/device of claim 1, and is rejected accordingly (see corresponding structure in [0023]).


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 2-5 and 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669